     Case 4:10-cr-00459 Document 616 Filed on 02/09/21 in TXSD Page 1 of 2




                               United States District Court
                            for the Southern District of Texas
                                     Houston Division


United States of America                       *

       v.                                      *                 Criminal No. H-10-459

Wilmar Rene Duran Gomez                        *                 [Capital Case]

*      *       *     *       *      *      *       *      *      *       *      *      *

           Agreed Joint Response to Court’s Request for Proposed Trial Date

       In its Order of January 19, 2021, the Court directed the parties to “together or

separately, provide a trial date for the case.” (ECF No. 610). Counsel for Defendant Wilmar

Rene Duran Gomez and counsel for the government have conferred and have reached

agreement on a proposed scheduling order, a copy of which is attached to this pleading.

       The proposed schedule is predicated on the assumption that investigation activities

for both parties can resume by this fall. If circumstances regarding the trajectory of the

pandemic, vaccine distribution, or responsiveness of the vaccines to emerging variants

present unforeseen delays, then either or both parties may seek an adjustment to any of the

dates in the proposed scheduling order.

       In light of the parties’ agreement on a proposed trial schedule, Mr. Duran Gomez’s

motion to defer entry of a scheduling order pending the outcome of the petition for writ of

certiorari (ECF No. 611) is hereby withdrawn as moot.

                                           Respectfully submitted,


/s/ Wendell A. Odom, Jr                    /s/ James Wyda
WENDELL A. ODOM, JR.                       JAMES WYDA (#25298)
Texas State Bar # 15208500                 Federal Public Defender
Federal Bar # 0947                         Office of the Federal Public Defender


                                               1
    Case 4:10-cr-00459 Document 616 Filed on 02/09/21 in TXSD Page 2 of 2




440 Louisiana, Suite 200           100 South Charles Street
Houston, TX 77002                  Tower II, 9th Floor
(713) 223-5575                     Baltimore, Maryland 21201
(713) 224-2815 (FAX)               (410) 962-3962
                                   (410) 962-0872 (FAX)

/s/ Neal Davis, III                /s/ Julie L.B. Stelzig
NEAL DAVIS, III                    JULIE L.B. STELZIG (#27746)
Texas State Bar #24038541          Assistant Federal Public Defender
Federal Bar # 706329               Office of the Federal Public Defender
440 Louisiana, Suite 200           6411 Ivy Lane, Suite 710
Houston, TX 77002                  Greenbelt, Maryland 20770
(713) 223-5575                     (301) 344-0600
(713) 224-2815 (FAX)               (301) 344-0019 (FAX)




                                      2
